FILED
                            NOT FOR PUBLICATION
                                                                               APR 19 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MANTEJ SINGH,                                    No.   18-71440

              Petitioner,                        Agency No. A201-228-424

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted April 14, 2021**
                             San Francisco, California

Before: SCHROEDER, RAWLINSON, and BADE, Circuit Judges.

      Mantej Singh, a native and citizen of India, petitions for review of the denial

of his claims for asylum, withholding of removal, and relief under the Convention

Against Torture. We deny the petition.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      1. The Board of Immigration Appeals (BIA) did not abuse its discretion in

upholding the decision of the Immigration Judge (IJ) with respect to Petitioner’s

competency. The IJ determined that no further inquiry into Petitioner’s

competence was required because Petitioner was competent to proceed. On the

day of the merits hearing, Petitioner’s representative orally requested a continuance

to allow for further evaluation of his competency on account of a head injury that

occurred about fifteen years before the hearing. The IJ inquired into Petitioner’s

competence by explaining the proceedings to him, and asking him the purpose of

the hearing, who would be questioning him, and whether he or his attorney had

filed any papers in his case. Petitioner accurately answered all of the IJ’s

questions. Petitioner testified that his head injury causes “a headache at times” and

that he “tend[s] to forget things as well.” But “[t]he mere inability to recall some

events, a common weakness, and other similar mental lapses, are not sufficient to

show mental incompetency.” Salgado v. Sessions, 889 F.3d 982, 989 (9th Cir.

2018). Petitioner was responsive throughout the proceedings. He was also

represented by counsel, and he has demonstrated no unfairness in the manner in

which the proceeding was conducted.

      2. Substantial evidence supports the BIA’s adverse credibility determination

against Petitioner. Under the “extremely deferential” substantial evidence


                                           2
standard, this court must accept the BIA’s findings of fact, including adverse

credibility determinations, as conclusive unless the evidence compels a contrary

conclusion. Lianhua Jiang v. Holder, 754 F.3d 733, 738 (9th Cir. 2014) (citation

omitted); 8 U.S.C. § 1252(b)(4)(B) (“[T]he administrative findings of fact are

conclusive unless any reasonable adjudicator would be compelled to conclude to

the contrary.”).

      There were serious inconsistencies between Petitioner’s statements during

his credible fear interview and his testimony in immigration court, and he has not

offered any compelling explanation for these discrepancies. In his credible fear

interview in 2011, Petitioner claimed no knowledge of Khalistan (the homeland

demanded by the Shiromani Akali Dal Mann (SADM) or Mann Party, a Sikh

political party in which Petitioner claimed membership), could not list three of the

Mann Party’s tenets, said that he had never voted, and claimed that his attackers in

India in 2011 had said nothing to him. During removal proceedings in 2012,

Petitioner applied for relief on the basis of being a Sikh and a member of the Mann

Party. In immigration court in 2017, Petitioner named and described Khalistan

unprompted, explained the Mann Party’s goals, detailed his voting record, and

claimed that his attackers in 2011 had specifically demeaned Sikhs and Singh’s

beliefs. Even granting Petitioner’s memory issues, the record therefore contains


                                          3
substantial evidence supporting the IJ’s and BIA’s adverse credibility

determinations here.

      3. Petitioner moves to supplement the record on appeal with letters from his

employers that he submitted in relation to an earlier criminal custody issue. We

GRANT the motion but conclude that the letters do not affect our determinations

above.

      The petition is DENIED.




                                         4